Judgment in favor of plaintiff-respondent unanimously reversed and the verdict set aside, as a matter of law, and a new trial ordered, with costs to defendant-appellant to abide the event. The cross-examination of plaintiff by defense trial counsel was improperly curtailed. It had become a principal issue in the case whether plaintiff was guilty *945of contributory negligence in parking his automobile half off the road and half on the pavement when he anticipated motor failure. Defendant was pursuing the theory, tenable on this record, that plaintiff had a choice, albeit limited, where to place his automobile because of the anticipated failure due to the gasoline feeding. Defendant was not permitted to pursue this line of questioning and, indeed, counsel’s efforts were repeatedly referred to as “ time wasting ”. Moreover, the charge to the jury consisted merely of general statements of law applicable to the case, without reference to facts or to specific principles related to the concrete issue raised by defendant under his contention that plaintiff was contributorily negligent. In the circumstances, a new trial is required. No view is expressed with respect to defendant’s further assignment that the amount of the verdict was excessive. Concur — Peck, P. J., Breitel, Rabin, Frank and Bergan, JJ.